Citation Nr: 0824586	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  02-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to August 1969.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2001 rating decision by Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 
2002 the veteran requested a videoconference hearing.  In 
January 2004 he requested a VA examination in lieu of the 
hearing he had requested.  He failed to report for a VA 
examination scheduled in March 2004.  In August 2004 he 
indicated that he missed the March 2004 examination because 
he was incarcerated; he added that he was still incarcerated.  
In September 2004, the case was remanded for development.  In 
November 2006, this matter was remanded for a VA examination 
(as the veteran had indicated he was no longer incarcerated).


FINDING OF FACT

A chronic back disability was not manifested in service; 
arthritis of the spine was not manifested in the first 
postservice year; and any current back disability is not 
shown to be related to the veteran's service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2003; 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

A letter dated in December 2004 informed the veteran of the 
evidence and information necessary to substantiate the claim, 
the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  A 
March 2006 letter provided additional notice, to include 
regarding disability ratings and effective dates of awards.  
See Dingess, supra.  He has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  The case was readjudicated 
in March 2008, after all notice was provided.  

Regarding VA's duty to assist, the record includes the 
veteran's service medical records (SMRs) as well as private 
and VA medical records.  Social Security Administration (SSA) 
records were obtained.  VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran failed to report for VA examination scheduled in 
December 2007; notice of this examination was mailed to the 
address he furnished.  The Board notes that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran has not identified any 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

II.  Factual Background

The veteran contends that he has a chronic back disability 
due to an injury in service.  His SMRs show that he 
complained of lower back pain in November 1968, mostly on the 
left side, after picking up lumber.  Spasm of the 
musculoskeletal musculature was noted on examination; no 
neurological deficits were identified.  The impression was 
lumbo-sacral sprain.  There were no further back complaints 
or findings noted during the remaining months of service.  
When the veteran was examined in July 1969, prior to 
separation from active duty, examination of the spine was 
normal.

When the veteran was hospitalized in a VA facility in 
September and October 1975 for treatment of alcoholism, X-
rays of his lumbosacral spine showed mild degenerative 
changes involving the articulating apophysis of L-5 and S-1; 
otherwise, there were no significant abnormalities.

X-rays in November 1994 noted mild osteophyte formation at 
multiple levels consistent with early arthritic change.  Low 
back syndrome was diagnosed in December 1994.  Sacroiliac 
strain was noted in February 2001.  Treatment records dated 
in 2003 and 2004 note diagnoses of degenerative joint disease 
and scoliosis.  Magnetic resonance imaging (MRI) in March 
2003 was interpreted on one report as showing multi-level 
spinal canal and neural foraminal stenosis; degenerative disc 
disease manifested by desiccation at L3-4 and L4-5; and 
multi-level arthropathy.  A second report notes that there 
was apparent cortical thickening of the sacrum at several 
levels raising the possibility of a mixed lytic and blastic 
process suggestive of Paget's disease.  An April 2003 report 
from Z. A., M.D., noted the veteran's history of back trauma 
in service in 1968 with complaint of back pain since that 
time.  Dr. A. described likely degenerative joint disease of 
the spine.

The previous remand noted that, as there is evidence of an 
injury in service, evidence of current back disability, and 
evidence suggesting that the two might be related, an 
examination to ascertain whether they are indeed related is 
necessary.  38 C.F.R. § 3.159.  As noted above, the veteran 
was scheduled for such examination in December 2007, however 
he failed to report for the examination.  He has not provided 
any cause for his failure to report, nor has he requested 
another examination.  

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Controlling law provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
an original compensation claim, the claim shall be rated on 
the evidence of record.  See 38 C.F.R. § 3.655 (2007).

It is clearly shown by the record, and not in dispute, that 
the veteran has current back disability; degenerative joint 
disease, low back syndrome, scoliosis, and degenerative disc 
disease have been diagnosed.  Likewise, it is not in dispute 
that the veteran complained of low back pain on one occasion 
in service.  What he must still show to substantiate his 
claim of service connection for a back disability is that a 
current back disability is related to the complaint/injury in 
service.

The veteran's SMRs show that his back injury in service was 
acute; his associated complaints were transitory; and that 
there was no chronic back disability as a result of the 
injury.  After the injury occurred, he received treatment and 
returned to duty; no further related complaints were noted.  
On service separation examination, no back complaints were 
noted, and clinical evaluation of the spine was normal.  The 
first postservice back pathology was noted six years after 
the veteran's separation from service.  There is no evidence 
that arthritis of the spine was manifested in the first 
postservice year.  Accordingly, service connection for a back 
disability on the basis that such disability was first 
manifested in service and persisted, or on a presumptive 
basis (for back arthritis as chronic disease under 38 
U.S.C.A. § 1112) is not warranted.

Furthermore, there is no competent evidence that relates the 
veteran's current back disability to his active 
service/injury therein.  Dr. A.'s statement does not 
specifically attribute the current findings to the inservice 
complaints, it merely raises the possibility of a nexus.  The 
etiology of a disability is a medical question; one that the 
Board cannot answer without competent (medical) evidence.  As 
the has veteran failed to report for the scheduled 
examination to secure a medical opinion in the matter, the 
Board is left with a record devoid of the nexus evidence that 
might support a finding that service connection is warranted.  
See Hickson, supra.  As the veteran is a layperson, his own 
opinion relating his current back disability to injury in 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Consequently, the 
legal criteria for establishing service connection are not 
met.

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

Service connection for a back disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


